J-A03036-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    MARK E. MCFADDEN                           :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    403 GORDON DRIVE, LLC AND PENN             :   No. 154 EDA 2021
    FOUNDATION                                 :

               Appeal from the Order Entered December 7, 2020
    In the Court of Common Pleas of Chester County Civil Division at No(s):
                             No. 2020-05835-ML


BEFORE: STABILE, J., DUBOW, J., and McCAFFERY, J.

CONCURRING MEMORANDUM BY DUBOW, J.:                 FILED FEBRUARY 28, 2022

       Although I agree with the Majority’s conclusion to affirm, I would do so

on other grounds. Pursuant to the holding in Greater Erie Indus. Dev. Corp.

v. Presque Isle Downs, Inc., 88 A.3d 222, 227 (Pa. Super. 2014) (en banc),

a party who files an untimely Pa.R.A.P. 1925(b) statement has waived all

issues raised on appeal. In the instant case, Appellant untimely filed his Rule

1925(b) Statement1 and, thus, I would find that Appellant waived the issues

raised on appeal and affirm the decision of the trial court on that basis.

       In Commonwealth v. Lord, 719 A.2d 306 (Pa. 1998), the Pennsylvania

Supreme Court created the bright-line rule that any issue not raised in a Rule

1925(b) statement is waived. Id. at 420. See also Commonwealth v.
____________________________________________


1  As explained in the Majority Opinion, Appellant’s Rule 1925(b) statement
was due no later than January 29, 2021. See Majority Op. at 11. Appellant
filed his Rule 1925(b) statement on January 30, 2021, making it untimely. Id.
J-A03036-22



Castillo, 888 A.2d 775, 780 (Pa. 2005) (reaffirming the “bright-line rule first

set forth in Lord” and holding that an untimely Rule 1925(b) statement results

in waiver of all issues on appeal). Applying this principle, the en banc panel of

this Court in Presque Isle, 88 A.3d at 224, 227, concluded that “it is no

longer within this Court’s discretion to ignore the internal deficiencies of

1925(b) statements” and held that a party who files an untimely 1925(b)

statement has waived all issues on appeal.2

        In this case, the Majority Opinion excuses Appellant’s untimely Rule

1925(b) Statement on the grounds that the trial court’s Rule 1925 Order was

defective because the trial court failed to designate “the place the appellant

can serve the Statement in person and the address to which the appellant can

mail the Statement as required by Subsection (b)(3)(iii).” Majority Op. at 12

(internal quotation marks omitted). In support, the Majority cites Berg v.

Nationwide Mut. Ins. Co., 6 A.3d 1002, 1008 (Pa. 2010) (plurality), in which

our Supreme Court excused the appellants’ failure to serve a copy of its

timely-filed Rule 1925(b) statement on the trial judge because, inter alia,

the trial court’s order did not instruct appellants to serve a copy of their Rule

1925(b) statement on the trial judge and was, thereby, inconsistent with Rule

1925(b)(3)(iii). Id. at 1010-12. Importantly, timeliness was not at issue in

Berg.
____________________________________________


2The en banc panel added that this rule only applied when the prothonotary
properly served the appellant with the Rule 1925 order. In this case, the
docket reflects that the prothonotary served Appellant with the court’s Rule
1925 Order, and Appellant makes no argument to the contrary.

                                           -2-
J-A03036-22



      Since Berg does not address an untimely Rule 1925(b) statement, it

does not support the Majority’s holding that a Rule 1925 order that does not

correctly inform the parties about the method and place of service of the Rule

1925(b) statement on the trial judge excuses an untimely Rule 1925(b)

statement. Moreover, it does not follow that a court’s Rule 1925 order—which

is only deficient in its failure to indicate the address at which an appellant can

serve his or her Rule 1925(b) statement, and where the appellant makes no

allegation that the deficiency affected his or her ability to timely file the

statement—should be wholly vitiated to forgive an appellant’s untimely filing

of a Rule 1925(b) statement. Rather, the holding in Presque Isle controls

this case and commands that we find Appellant’s issues waived.




                                      -3-